Case: 11-30347    Document: 00512073112   Page: 1   Date Filed: 12/04/2012




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                           December 4, 2012
                              No. 11-30347
                            Summary Calendar                   Lyle W. Cayce
                                                                    Clerk




IN RE:
VIOXX PRODUCTS LIABILITY LITIGATION.

***************

JAMAL ALI BILAL, Formerly Known as John L. Burton,

                                        Plaintiff-Appellant,

versus

MERCK AND COMPANY, INCORPORATED,

                                        Defendant-Appellee.




                Appeal from the United States District Court
                   for the Eastern District of Louisiana
                          USDC No. 2:05-MD-1657
                          USDC No. 2:06-CV-2364
     Case: 11-30347       Document: 00512073112         Page: 2     Date Filed: 12/04/2012



                                       No. 11-30347

Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       Jamaal Bilal appeals a judgment dismissing his products-liability action
for failure to comply with pretrial obligationsSSspecifically, his failure to comply
with a Lone Pine order directing him to provide information regarding the
nature of his injuries and their relationship to the product in question. Bilal
lists four issues in his opening brief. There is no error, so we affirm.
       Bilal claims he was denied due process when, he says, “Vioxx Pro Se Cur-
ator failed to assist him in producing a proper doctor’s report need [sic] to comply
with [Pretrial Order] 28.” But it was Bilal’s obligation to produce evidence sup-
porting his claim, and he did not.
       Bilal complains that he was not allowed to testify at a fairness hearing. He
was heard through his briefs, however. He is civilly committed, and the district
court was not obliged to require his release to testify or appear in person.
       Bilal says he should have been appointed a guardian ad litem. Such
appointments are required, however, only for incompetent persons, and Bilal
does not aver that he is incompetent.
       Bilal asserts he should have been appointed counsel. This is not the sort
of extraordinary circumstance that compels appointed counsel in a civil case.
       The judgment of dismissal is AFFIRMED. The motion to supplement the
record is DENIED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2